Citation Nr: 1111616	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  09-40 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1967 to June 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran testified before the undersigned at a May 2010 video hearing at the St. Louis, Missouri, RO.  A transcript of the hearing is of record and has been reviewed.

The Board observes that the RO adjudicated the Veteran's claim for service connection for hearing loss without specifically distinguishing which ear was under consideration.  However, the Veteran has clarified that he is seeking service connection for right ear hearing loss as he does not have hearing loss or tinnitus in the left ear.  See November 2008 notice of disagreement ("My hearing loss is in my right ear - not my left" and "My tinnitus is in my right ear not my left."); May 18, 2010, Board hearing transcript, p. 9 (Veteran stated that "...there is nothing wrong with my left ear."). 

The issues of entitlement to service connection for right ear hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  A December 1997 rating decision denied the Veteran's claim for entitlement to service connection for right ear hearing loss.  The Veteran was notified of his appellate rights, but did not appeal the decision.

2. Evidence associated with the claims file after the last final denial in December 1997 is new evidence, and when considered with the previous evidence of record, it relates to an unestablished fact necessary to substantiate the Veteran's claim of right ear hearing loss.


CONCLUSIONS OF LAW

1.  The December 1997 RO rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has been received, and the claim of entitlement to service connection for right ear hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

With respect to the Veteran's application to reopen a claim of service connection, since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the Veterans Claims Assistance Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

New and Material

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  As a general matter, service connection for a disability on the basis of the merits of such a claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

The Veteran contends that service connection should be established for right ear hearing loss.  This claim is based upon the same factual basis as his original claim of entitlement to service connection for right ear hearing loss, which was denied in the December 1997 rating decision.  As such, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105 (West 2002).  However, the Veteran may request that VA reopen his claim upon the receipt of "new and material" evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.  See also Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  According to 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

The Veteran was previously denied entitlement to service connection for right ear hearing loss by a December 1997 RO decision.  The claim was denied on the basis that it was not well-grounded due to an absence of evidence showing right ear hearing loss in service or at the time of the December 1997 decision.  The only evidence under consideration at that time consisted of service treatment records dating from November 1966 to June 1968.  The appellant did not appeal this decision, and the December 1997 RO rating decision became final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

The Veteran filed a request to reopen this claim.  The RO did not explicitly grant his request to reopen the claim in the November 2007 rating decision, however the RO implicitly did so by addressing the issue of entitlement to service connection for right ear hearing loss on the merits.  The RO denied the claim on the merits because there was nothing in service showing right ear hearing loss and no evidence linking the Veteran's current hearing loss to service.  Indeed the nexus opinion provided in the October 2007 VA addendum opinion stated that the Veteran's hearing loss was due to Meniere's disease, or the resulting surgery, rather than any noise exposure during active duty service.  The evidence at the time of the November 2007 rating decision consisted of all the previous evidence, a VA audiological examination dated September 2007, to include an October 2007 addendum opinion, and VA Medical Center treatment records dating from September 2007 to October 2007.  Subsequent to the November 2007 rating decision, the Veteran testified at a May 2010 video hearing before the Board and submitted private treatment records dating from March 1995 to March 2010.  

The Board notes that the October 2007 VA audiological examination as well as the private treatment records dating from March 1995 to March 2010 address the Veteran's current level of hearing loss as well as provide information regarding continuity of symptomatology and information regarding in-service noise exposure. The Veteran's claim was previously denied on the basis that there was no evidence of in-service incurrence or of current hearing loss.  As such, the Board finds that this evidence addresses the basis for which the claim was previously denied and the claim must therefore be reopened.

The Board finds the October 2007 VA audiological examination and the private treatment records dating from March 1995 to March 2010 to be both new and material evidence because the evidence was not previously of record and it addresses the question of whether the Veteran currently has hearing loss that is related to his active duty service.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, presuming the credibility of the evidence submitted, the evidence discussed above is considered new and material.  See Justus, supra.  After careful consideration, the Board concludes that this newly received evidence relates to an unestablished fact necessary to substantiate the Veteran's claim; thus, it is material.  Such evidence clearly relates to the reasons for the previous denial in December 1997.  As such, the Board concludes that the Veteran's request to reopen the previously disallowed claim of entitlement to service connection for right ear hearing loss should be granted.  38 C.F.R. § 3.156(a) (2010).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for right ear hearing loss is reopened, and to this extent the claim is granted.
REMAND

After review of the record, the Board finds that a remand for further development is warranted with respect to the issue of entitlement to service connection for right ear hearing loss.

As noted above, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  As a general matter, service connection for a disability on the basis of the merits of such a claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  The Veteran contends that he suffered acoustic trauma during his military service that has caused his current right ear hearing loss and tinnitus.  The Board notes that the Veteran's military occupational specialty was personnel clerk.  However, the Veteran specifically contends that he was exposed to loud noises while aboard a Navy ship during general quarters manning a forward gun mount.  The Veteran has noted various times that both his hearing loss and his tinnitus started after the initial firing of the guns.  

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

The medical evidence of record reveals that there is a current diagnosis of a hearing disability.  According to the September 2007 VA audiological examination, the Veteran has severe sensorineural hearing loss in the right ear as indicated by the auditory thresholds of 75 dB and greater in all frequencies with a speech recognition score of 0 percent at 100 dB in the right ear.  Thus the Board concludes that the Veteran has a current disability according to the definition of impaired hearing under 38 C.F.R. § 3.385 (2010).

Specifically the Board notes that the following results were reported on audiometric testing:  




HERTZ



500
1000
2000
3000
4000
RIGHT
80
75
80
75
75
LEFT
N/A
N/A
N/A
N/A
N/A


With respect to the Veteran's claimed tinnitus, the Board acknowledges that the Veteran has also been diagnosed with tinnitus as noted at the September 2007 VA audiological examination.  Additionally, the United States Court of Appeals for Veterans Claims (Court) has determined that, particularly with respect to claims for tinnitus, the Veteran is competent to report the existence of tinnitus and present evidence of continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).

Additionally, the Board acknowledges that lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  With regard to hearing loss and tinnitus, the Board notes that the Veteran is competent to attest to hearing problems and ringing in his ears.  In this instance, the Board notes that the Veteran claims that he has had hearing problems, to include ringing in his ears, since service.

The Board notes that the Veteran's November 1966 entrance examination, November 1967 annual examination and June 1968 exit examination indicates that the Veteran scored 15/15 on the whispered voice test provided at each examination.  There is no mention of tinnitus in the Veteran's service treatment records.  As noted above, the Veteran was afforded a VA audiological examination in September 2007 to include an October 2007 addendum opinion.  The VA examiner diagnosed the Veteran with severe sensorineural hearing loss in the right ear, but opined that the Veteran's right ear hearing loss was not the result of in-service nerve exposure but rather a residual of the Veteran's post-service Meniere's disease and the surgery associated with the disease.  The examiner further opined that the Veteran's tinnitus is related to his hearing loss and not his active duty service.  The Board notes however, that the examiner's opinion was made without the examiner having reviewed the private treatment records pertaining to the Veteran's Meniere's disease.  As these private treatment reports are now of record the Board finds that new examination is in order so that these treatment records may be considered by the examiner in making an opinion regarding etiology.  

In considering all of the above, the Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4)(i) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As there is evidence of a current disability and claims of in-service noise exposure, the Board finds that the Veteran should be afforded a new VA examination to determine the etiology of the Veteran's right ear hearing loss and tinnitus.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 3.159(c) (4); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted above, the Veteran was evaluated with regard to his right ear hearing loss and tinnitus in the September 2007 VA examination with a subsequently issued October 2007 addendum opinion, however, the Board finds that the examiner did not have access to pertinent private treatment records regarding the Veteran's Meniere's Disease in making his etiological opinion.  Therefore in compliance with Barr, the Board finds that is necessary to remand the issue for a new examination that addresses whether the Veteran's right ear hearing loss and tinnitus are related to his active duty service.

Finally, the Board notes that the Veteran stated at his May 2010 video conference hearing that he had surgery on his right ear with regard to the Meniere's disease which effectively deadened the balance nerve, but did not in any way affect the Veteran's auditory nerve.  The Veteran stated at the May 2010 hearing that he would obtain the records and send them to the RO.  The record was held open following the hearing to allow the Veteran to submit any records pertaining to the surgery.  However, there is no indication that these records have been obtained.  As such, the RO should request that the Veteran provide VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, for any records regarding the surgery from the private physician in Sarasota, Florida, who performed the surgery.  Upon receipt of the authorization forms, the RO should attempt to attain these records from the private physician.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, for any records from Dr. H. S. in Sarasota, Florida, pertaining to the Veteran's surgery for Meniere's disease.  Upon receipt of VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, the RO should attempt to obtain any records available from Dr. H. S. in Sarasota, Florida, that pertain to the Veteran's claims.  A response, negative or positive, should be associated with the claims file.  Requests must continue until it is determined that the records sought do not exist or that further efforts to obtain these records would be futile.

2. The Veteran should be afforded an appropriate VA examination to determine the etiology of his right ear hearing loss.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  The examiner should address whether or not the Veteran's right ear hearing loss is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), related to his military service.  The examiner should provide a thorough rationale for his or her conclusion and confirm that the claims file was available for review.  Please send the claims folder to the examiner for review in conjunction with the examination.  

3. The Veteran should be afforded an appropriate VA examination to determine the etiology of his tinnitus.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  The examiner should address whether or not the Veteran's tinnitus is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), related to his military service.  The examiner should provide a thorough rationale for his or her conclusion and confirm that the claims file was available for review.  Please send the claims folder to the examiner for review in conjunction with the examination.

4. After any additional notification and/or development that the RO deems necessary is undertaken, the Veteran's claims should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


